Dismissed and Memorandum Opinion filed November 17, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00460-CV

                         ALLEN F. CALTON, Appellant
                                           V.

    JASON NEWMAN, LAUREN TANNER AND BAKER BOTTS, LLP,
                        Appellees

                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-09348

                  MEMORANDUM                     OPINION


      This appeal is from a judgment signed January 20, 2015. No clerk’s record
has been filed. On June 26, 2015, this court notified appellant that the appeal was
subject to dismissal unless appellant filed a response with proof of payment for the
record. In response, appellant filed an affidavit of indigence. The Harris County
District Clerk filed a contest. On July 15, 2015, the trial court signed an order
sustaining the District Clerk’s contest.
      On October 13, 2015, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.




                                        2